                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GINA VASOLI,                                           CIVIL ACTION
                      Plaintiff,

              v.

YARDS BREWING COMPANY, LLC,                            NO. 21-2066
AND TREVOR PRICHETT,
              Defendants.

                                        ORDER

      AND NOW, this 6th day of July, 2021, upon consideration of Defendants’ Motion to

Dismiss (ECF 8) and Plaintiff’s response thereto (ECF 13), IT IS HEREBY ORDERED

THAT the Motion is DENIED.



                                                BY THE COURT:



                                                /s/ Wendy Beetlestone
                                                WENDY BEETLESTONE, J.
